IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-10356
                         Summary Calendar



WILLIAM PERRY LORD,

                                         Plaintiff-Appellant,

versus

ALAN ALBRIGHT; GERALD CARRUTH;
JIMMY SKINNER; ALBERT SANCHEZ;
JEANNILE BOLTON,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:97-CV-1593-G
                       - - - - - - - - - -

                         December 30, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     William Perry Lord appeals the district court’s grant of

summary judgment in favor of Alan Albright, Gerald Carruth, Jimmy

Skinner, Albert Sanchez (federal defendants) and Jeannile Bolton.

Lord argues that the district court erred in failing to address

his claim based on United States v. Voda, 994 F.2d 149, 152-54

(5th Cir. 1993).   Because Lord’s claim would necessarily imply

the invalidity of his sentence, his claim is barred by Heck v,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-10356
                                  -2-

Humphrey, 512 U.S. 477, 486-87 (1994).

     Lord argues that the district court judge committed a

misprision of a felony because the court did not report the

defendants’ alleged criminal violations to an appropriate

investigator.   Lord has not shown that the federal defendants

violated any criminal statutes.    Further, the district court

judge has absolute immunity for his actions taken in his official

capacity.   See Mays v. Sudderth, 97 F.3d 107, 110 (5th Cir.

1996).

     Lord argues that the district court erred in granting a

summary judgment in favor of the federal defendants and Bolton.

We have reviewed the record and Lord’s brief and have determined

that Lord has not identified any error in the district court’s

grant of summary judgment.     Lord v. Albright, No. 3:97-CV-1593-G

(N.D. Tex. January 16, 1998).    Lord’s appeal fails to present an

issue of arguable merit and is therefore frivolous.     See Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    The appeal is

DISMISSED as frivolous.   See 5th Cir. R. 42.2.    Lord is advised

that future frivolous appeals filed by him or on his behalf will

invite the imposition of sanctions.    Lord is also advised to

review any pending appeals to ensure that they do not raise

frivolous issues.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.